IINKADE J.
Kinkade, Chittendon and Richards, JJ.
Epitomized Opinion
Frees brought action to recover damages arising >y reason of the theft of an automobile covered by l policy issued by the Insurance Company. The >olicy contained a provision that a verified proof of he loss must be filed within sixty days after the ime of the loss. Frees claimed that the Western Adjustment Co. was the authorized agent of the nsuranee Company and that the representative of he Adjustment Company informed her that it would ie unnecessary to present the verified statement of oss. The Insurance Company denied that the Ad-ustment Company had the power to so modify-the loicy and also claimed that Frees’ claim was fraudu-3¡nt in that the machine was not actually stolen, leld by Court of Appeals in reversing the judgment:
'•1. One who claims that a contract has been modi-ed carries the burden of proof. There must, howler, be better proof of agency than a mere belief y the third _ party that the supposed agent had dtual authority to act, if the third party seeks to bjow a modification of a contract such as an insur-nice policy. This holding is not -in conflict with insurance Company v. Cochran, 104 OS. 427.